Citation Nr: 1541809	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-11 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.  


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from February 1973 to September 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for PTSD.  Subsequently, an April 2015 rating decision denied service connection for anxiety and depression.  


REMAND

The Veteran initially filed a claim for service connection for PTSD, which was denied in the July 2011 rating decision on appeal.  Subsequently, the Veteran asserted a claim for service connection for anxiety and depression; service connection was denied for these disorders in April 2015.  Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.  

A clarifying examination and opinion are required in this case.  The record demonstrates that the Veteran served on active duty in the Navy from February 1973 to September 1974.  He was an Aviation Boatswain's Mate who was an airman apprentice (E-2) and served primarily at a Naval Air Station in the Philippines.  He was separated from service prior to serving his full enlistment because he had become a burden on his command due to repeated disciplinary matters.  He did not serve in combat.  Service personnel records confirm that the Veteran participated in firefighting training.  The Veteran asserts a stressor about being knocked down during this training and sliding in flames.  Service treatment records do not reveal any treatment for injuries, including burn injuries, resulting from any such mishap during firefighting training.  

In a July 2010 record the Veteran reported being in 2 motor vehicle accidents during service which required hospitalization.  Review of the STRs indicates that the Veteran was involved in two motor vehicle accidents during service.  While he was seen for clinical treatment of complaints of contusions, back pain, and a swollen eye, STRs do not reveal that the accidents were severe enough to require hospitalization.  STRs also reveal that the Veteran was treated for a swollen eye after an assault.  

There are several examinations and opinions of record.  First, a June 2011 VA examination of the Veteran was conducted.  The Veteran reported that his service personnel records were incorrect and that he had not worked in naval aviation, but in special operations and had been involved as a special operations consultant and interrogator up until the recent conflict in Iraq.  He reported serving in combat in Vietnam; Cambodia; Laos; Spain in 1978; Iraq in 1982; and in Panama in 1976.  He reported vague allegations of combat missions, being wounded, and killing people.  The examiner found that the Veteran did not have PTSD, but had a psychotic disorder, unrelated to service.  

Second, a VA examination in January 2014 acknowledged the two inservice motor vehicle accidents, but determined that they were not stressors adequate to support a diagnosis of PTSD.  The diagnosis was depressive disorder.  No opinion was offered as to whether this disorder was related to service.  Third, a March 2012 private psychologist offered a report and opinion based upon a telephone interview of the Veteran.  The diagnosis was PTSD and delusional disorder related to service.  However, this opinion appears to be based on several inaccuracies such as the psychologist indicating that the 2011 VA examiner linked the Veteran's delusional disorder to service, and that the Veteran was receiving disability benefits from the Social Security Administration (SSA) for PTSD.  The examiner linked a psychotic disorder to service and the Veteran receives SSA disability benefits for a knee condition and a heart condition.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the etiology of all diagnosed psychiatric disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must expressly state all current psychiatric diagnoses.  IF PTSD, delusional disorder, or depression are not diagnosed, address the prior diagnoses of record.

Second, if the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each stressor was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the verified in service stressors found sufficient to produce PTSD by the examiner.  The examiner must address the March 2012 private opinion, the 2011 VA examination, the 2014 VA examination, and the Veteran's alleged stressors of inservice motor vehicle accidents, an inservice assault, and firefighting training.  

Third, for each non-PTSD psychiatric diagnosis, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by the Veteran's military service, to include as due to the inservice motor vehicle accidents, inservice assault, and participation in firefighting training.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

